Supreme Court of Florida
                                    ____________

                                    No. SC18-655
                                    ____________

                               STATE OF FLORIDA,
                                   Petitioner,

                                           vs.

                                JOHN PACCHIANA,
                                   Respondent.

                                    January 9, 2020

CANADY, C.J.

      This case is before the Court for review of the decision of the Fourth District

Court of Appeal in Pacchiana v. State, 240 So. 3d 803 (Fla. 4th DCA 2018), which

held that a peremptory strike was constitutionally impermissible because it was

based on the prospective juror’s religion. The Fourth District’s decision was based

in part on its conclusion that the peremptory strike involved an unconstitutional

religious test. See art. VI, cl. 3, U.S. Const. (“[N]o religious Test shall ever be

required as a Qualification to any Office or public Trust under the United States.”);

see also art. I, § 2, Fla. Const. (“Basic rights.— . . . No person shall be deprived of

any right because of race, religion, national origin, or physical disability.”); art I,
§ 3, Fla. Const. (“Religious freedom.—There shall be no law respecting the

establishment of religion or prohibiting or penalizing the free exercise thereof.”). 1

Because in reaching this conclusion the district court expressly construed

provisions of the United States and Florida Constitutions, we have jurisdiction.

See art. V, § 3(b)(3), Fla. Const.

      But we do not decide the issue of the constitutionality of a religion-based

strike. Instead, we conclude that the issue was not properly preserved in the trial

court and that the district court erred in reversing on the basis of an unpreserved

argument. We therefore quash the decision of the district court in Pacchiana and

remand for further proceedings in accordance with this opinion.

                                I. BACKGROUND

      John Pacchiana and his codefendants, Michael and Christin Bilotti, were

charged with first-degree murder and conspiracy to commit first-degree murder.

After a joint trial, the jury found Pacchiana guilty as charged, and he was

sentenced to life imprisonment. On appeal to the Fourth District, Pacchiana argued

that the trial court erred in allowing a peremptory strike of a prospective juror.

This prospective juror was both black and a Jehovah’s Witness.



       1. The court’s decision on this point is reflected in Judge Levine’s opinion
for the court, Pacchiana, 240 So. 3d at 815-16, together with Judge Gerber’s
separate opinion concurring in pertinent part, id. at 817, 820 (Gerber, C.J.,
specially concurring in part and dissenting in part).

                                         -2-
      During jury selection, the State used a peremptory challenge to strike the

prospective juror. The following then transpired:

            [DEFENSE COUNSEL]: Can we get a race neutral
            reason? (Emphasis supplied.)
            [THE STATE]: She’s a Jehovah Witness. I’ve never had
            one say, and I highlighted it, they’ve always said they
            can’t sit in judgment. She never brought it up.

            [DEFENSE COUNSEL]: She did.

            [THE STATE]: No, but she put at the bottom that she’s a
            Jehovah Witness, that gives me pause.
            [DEFENSE COUNSEL FOR CODEFENDANT]: That’s
            a religious based strike. (Emphasis supplied.)

            [THE STATE]: You can say that but that’s—for 20
            years, [defense counsel for codefendant] knows, any one
            of them that’s been practicing they’ve always said that.
            Now maybe she’s less—
            [DEFENSE COUNSEL FOR CODEFENDANT]: She
            reads Jehovah stuff, she doesn’t say she’s a practicing
            Jehovah Witness.

            THE COURT: Let’s bring in [the prospective juror].
             ....

            [Prospective juror], if you wouldn’t mind having a seat in
            the front row, we have a question I want to ask you. You
            indicated in your questionnaire that you’re a Witness,
            Jehovah Witness.
            [PROSPECTIVE JUROR]: Yes.

            THE COURT: How would that affect your ability to be
            fair in this case? We’ve had them before. Do you have
            any religious beliefs that would prevent you from being
            fair and impartial in this case?

                                       -3-
[PROSPECTIVE JUROR]: If the evidence that’s
provided to me is clear cut and concise I would be able
to. If my ruling wouldn’t—
THE COURT: In light of my questions, [prosecutor]?

[THE STATE]: So there’s no prohibition, and honestly I
don’t know enough about religion, and I don’t mean that
disrespectfully, but I want to make sure that you as an
individual, whatever your beliefs are, there’s nothing
preventing you from sitting in judgment of a case,
because that’s really what you’re doing, you’re judging
whether we’ve proven our case or not. You can do that?

[PROSPECTIVE JUROR]: I can, and before I believe it
was Judge Levenson who said that we would not be
making the sentencing.
THE COURT: How do you feel about that?
[PROSPECTIVE JUROR]: I’m okay with that.

THE COURT: Okay.

[THE STATE]: The fact that you said that, if you were
involved—I’m taking it to mean, and maybe I’m wrong,
if you’re involved in sentencing then you are saying you
wouldn’t be sitting?

[PROSPECTIVE JUROR]: Then I would say no.
[THE STATE]: You realize your decision here if, in fact,
you’re to vote—
[DEFENSE COUNSEL FOR CODEFENDANT]: I
object to any further questions with this juror.

THE COURT: Overruled.
[THE STATE]: If, in fact, you know, you vote that it’s
proven, you have nothing to do with sentencing but the
Judge would based on your decision saying it’s proven.



                          -4-
[PROSPECTIVE JUROR]: If the State gives me all the
evidence that I can see where you can show me that these
individuals did this act, then I—can make a decision on
that and based on the decision that you provide me.

[THE STATE]: Well, we don’t provide you with a
decision.

[PROSPECTIVE JUROR]: Well, the evidence that I’m
given.

[THE STATE]: Yes, ma’am. You said all the evidence.
You can do that beyond a reasonable doubt?

[PROSPECTIVE JUROR]: Yes.
[THE STATE]: The reason. I’m asking, I want to make
sure—whatever the Judge says the law is—
[PROSPECTIVE JUROR]: Right.
[THE STATE]: Okay.
THE COURT: Any questions from the Defense?

[DEFENSE COUNSEL FOR CODEFENDANT]: None.

....
THE COURT: Thank you, ma’am. Record reflect that
the juror’s [sic] have left the courtroom and the door is
closed. What say you, [prosecutor]?

[THE STATE]: My reason is unchanged, I don’t believe
I can meet her burden. I can meet my burden beyond a
reasonable doubt but I cannot meet her burden and that’s
a concern to me and it has nothing to do with religion or
anything else.
THE COURT: Let me hear from the Defense.




                           -5-
             [DEFENSE COUNSEL]: We object to her being
             challenged for cause, then he’s going to have to come up
             with a race neutral reason. (Emphasis supplied.)
             [THE STATE]: This is a peremptory.

             THE COURT: Over the Defense objection I find that the
             record sufficiently supports a race neutral reason because
             of the concern about her responses to the questions. So
             over your objection it’ll be granted.

After the trial court permitted the State to use a peremptory challenge to strike the

prospective juror, Pacchiana and his codefendants made a joint motion to strike the

jury panel based on their belief that the court was depriving them of a juror they

thought should be seated.

      Five days after the prospective juror was excused but before the jury was

sworn, Pacchiana filed a written motion for mistrial and to select a new jury. 2 At

the hearing on the motion, the State argued that the motion was untimely, pointing

out that Pacchiana was now attempting to make a separate religion-based objection

to the use of the strike in addition to his previous race-based objection. The trial

court noted that Pacchiana was seeking to extend Batson v. Kentucky, 476 U.S. 79

(1986)—in which the United States Supreme Court held that the Equal Protection

Clause prohibits race-based peremptory challenges—to religion. The trial court

declined the invitation to extend Batson to religion, maintained its earlier ruling


       2. The trial court stated at the subsequent hearing that the proper motion to
file would have been a motion to strike the jurors rather than a motion for mistrial,
because the jury had not yet been sworn.

                                         -6-
that the strike was permissible, and stated that all of Pacchiana’s objections were

“duly noted and preserved at this time.”

      On appeal, the Fourth District concluded that the trial court erred in allowing

the peremptory strike of the prospective juror. The district court extended Batson

to peremptory challenges based on religion, stating that “Even if the state’s strike

were ‘genuinely’ based on the juror’s religion, members of a religion that is a

cognizable class are also protected under the United States and Florida

Constitutions from being systematically struck from juries solely based on their

faith.” Pacchiana, 240 So. 3d at 813.

      On review, the State asks this Court to quash the Fourth District’s decision

on three grounds: (1) Pacchiana’s religion-based objection to the strike was not

properly preserved; (2) the Fourth District improperly extended Batson to religion;

and (3) the Fourth District erroneously concluded that challenging a prospective

juror based upon religious beliefs is an improper religious test which violates the

United States Constitution. Because we agree that Pacchiana’s religion-based

objection to the strike was not properly preserved, we quash the decision below

and decline to address the other arguments.

                                  II. ANALYSIS

      The State argues that Pacchiana failed to properly preserve his religion-

based objection to the State’s peremptory strike and that the Fourth District erred


                                         -7-
in reversing for a new trial on that unpreserved ground. When Pacchiana initially

objected to the peremptory strike of the prospective juror, he asked the State to

provide a race-neutral reason for the strike. When the initial objection was made,

the following exchange occurred:

      [DEFENSE COUNSEL]: Can we get a race neutral reason?
      [THE STATE]: She’s a Jehovah Witness. I’ve never had one say, and
      I highlighted it, they’ve always said they can’t sit in judgment. She
      never brought it up.

      [DEFENSE COUNSEL]: She did.
      [THE STATE]: No, but she put at the bottom that she’s a Jehovah
      Witness, that gives me pause.
      [DEFENSE COUNSEL FOR CO-DEFENDANT]: That’s a religious
      based strike.

Pacchiana, 240 So. 3d at 806. The trial court then called the prospective juror

back into the courtroom and asked her if her religion would prevent her from being

impartial, and her response was, “If the evidence that’s provided to me is clear cut

and concise I would be able to.” Id. After that questioning of the prospective

juror, the State again defended its strike, saying, “My reason is unchanged, I don’t

believe I can meet her burden. I can meet my burden beyond a reasonable doubt

but I cannot meet her burden and that’s a concern to me and it has nothing to do

with religion or anything else.” Id. After the State explained its reason for striking

the prospective juror, Pacchiana’s only further argument regarding the State’s




                                         -8-
reason was, “We object to her being challenged for cause, then he’s going to have

to come up with a race neutral reason.” Id. at 807.

      Our law regarding objections to peremptory strikes that are based on

constitutionally impermissible grounds requires both a contemporaneous objection

to the strike and the renewal of that objection before the jury is sworn. See

Johnson v. State, 750 So. 2d 22, 26 (Fla. 1999); Melbourne v. State, 679 So. 2d
759, 764 (Fla. 1996). The State is correct that Pacchiana failed to properly

preserve his religion-based objection to the State’s peremptory strike. Here,

Pacchiana’s contemporaneous objection to the strike was predicated on the

venireperson’s race. Pacchiana only requested a race-neutral reason for the State’s

strike of the prospective juror. The issue that was raised on appeal to the Fourth

District—that the venireperson was improperly struck based on her religion—was

not preserved.

      In Harper v. State, 549 So. 2d 1121, 1122 (Fla. 1st DCA 1989), Harper

argued that the State violated his right to an impartial jury by using peremptory

challenges to systematically exclude women from the jury. The First District

concluded that the issue was unpreserved because Harper only objected to the

State’s exercise of the challenge on the basis of race and did not articulate an

objection that the State was exercising its peremptory challenges to

unconstitutionally exclude women from the jury. 549 So. 2d at 1122. Similarly


                                         -9-
here, at the time the strike was exercised, Pacchiana did not articulate an objection

that the State was exercising its peremptory challenge to unconstitutionally exclude

Jehovah’s Witnesses from the jury. Thus, no objection to the strike as being a

constitutionally impermissible religion-based strike was contemporaneously

preserved in the trial court. Counsel’s comment, “[t]hat’s a religious based strike”

was not itself a clear and specific legal objection to the constitutionality of the

strike based on religion—especially because neither this Court nor the United

States Supreme Court has extended Batson to religion.

      The first time that Pacchiana clearly articulated his position that the State’s

strike of the prospective juror based on her being a Jehovah’s Witness was a

violation of the Equal Protection Clause and should be subject to the protections of

Batson was in his written motion for mistrial and to select a new jury, filed five

days after the prospective juror was excused, in which he “assert[ed] that Batson

and Melbourne apply to peremptory challenges based upon religion.” But by that

time, the religion-based objection was untimely.

      As we have stated, “it is the objection/re-objection process . . . that is the

decisive element in a juror-objection-preservation analysis.” Matarranz v. State,

133 So. 3d 473, 482 (Fla. 2013). Here, although Pacchiana attempted a “re-

objection” before the jury was sworn, there was no clear initial contemporaneous

objection that the strike was an improper religion-based strike. Pacchiana


                                         - 10 -
therefore failed to properly preserve his religion-based objection to the strike by

making a sufficient objection on religious grounds at the time the strike was

exercised. The Fourth District erred in relying on that issue to order a new trial.

                                III. CONCLUSION

      Because the objection to the strike was not properly preserved, it cannot

provide the basis for a reversal and remand for a new trial. We therefore quash the

decision below and remand to the Fourth District for further proceedings consistent

with this opinion.

      It is so ordered.

POLSTON, LAWSON, and MUÑIZ, JJ., concur.
LABARGA, J., dissents with an opinion.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION AND,
IF FILED, DETERMINED.

LABARGA, J., dissenting.

      Because the defense’s religion-based objection to the peremptory strike of

the juror was preserved, I dissent. The general purpose of requiring a

contemporaneous objection is to place the trial court on notice of a possible error

and give the court the opportunity to correct it. Harrell v. State, 894 So. 2d 935,

940 (Fla. 2005). Strict, formalistic terminology is not necessary to accomplish this

goal, and we have held that “magic words” are not required to preserve an

objection. See, e.g., Aills v. Boemi, 29 So. 3d 1105, 1109 (Fla. 2010) (“While no



                                        - 11 -
magic words are required to make a proper objection . . . the concern articulated in

the objection must be sufficiently specific to inform the court of the perceived

error.”); Murray v. State, 3 So. 3d 1108, 1117 (Fla. 2009) (same); Williams v.

State, 414 So. 2d 509, 512 (Fla. 1982) (“[M]agic words are not needed to make a

proper objection”). 3 This is a commonsense rule because attorneys are not robots

and should not be expected to follow a rote script while in the courtroom. To

require exact language is contrary to the purpose of preservation and operates to

the detriment of a client, regardless of whether that client is a private party, the

State, or an accused.

      Applying these principles to the present case, the objection to the

peremptory strike of the juror based upon her religion was preserved. When




       3. See also State v. Johnson, 990 So. 2d 1115, 1116 (Fla. 3d DCA 2008)
(“[N]o ‘magic words’ are needed to make a proper objection. If an attorney’s
articulated concern informs the court of the alleged error, then the issue is properly
preserved for appeal.” (citation omitted)); Conner v. State, 987 So. 2d 130, 133-34
(Fla. 2d DCA 2008) (“Here, while defense counsel did not use the magic word
‘relevant’ in his objection, the substance of his initial argument was that the
photograph served no purpose, i.e., was not relevant, except to inflame the jurors’
emotions. When the State argued that the photograph showed the bicyclist’s ‘point
of final rest,’ defense counsel responded that ‘[t]hat’s not the final rest of the body’
and, further, that the only issue was where the impact occurred. Those assertions
directly disputed the State’s claim that the photograph was relevant. In light of
those arguments, we believe that Conner’s objection was sufficiently precise to
apprise the trial court of the basis of his relevance objection, and thus the issue was
preserved for review.”).


                                         - 12 -
defense counsel asked for a race-neutral reason for striking the juror, the State’s

response was:

      STATE: She’s a Jehovah[’s] Witness. I’ve never had one say, and I
      highlighted it, they’ve always said they can’t sit in judgment. She
      never brought it up.
      COUNSEL FOR PACCHIANA: She did.
      STATE: No, but she put at the bottom that she’s a Jehovah[’s]
      Witness, that gives me pause.

Thus, the State’s initial explanation for striking this juror was based exclusively

upon her religion. Immediately thereafter, counsel for Pacchiana’s codefendant

stated, “That’s a religious based strike.” Although co-counsel could have been

more precise in his wording, it is evident this was an objection to striking the juror

based upon her religion.4

      In ruling on the objection, the court specifically referenced the juror’s

religion:

      Listen, she’s a Jehovah[’s] Witness, I think there was some discussion
      about her and the issue of the sentencing part of it, she did waiver
      [sic] along the way there.
             Look, if it were me making a decision, me perceiving it
      differently, but out of deference to the person who is the moving
      party, as long as there’s some reason, or suggestion based upon her

       4. Importantly, it was only after this exchange, and following voir dire of
the juror, that the State altered its basis for striking her, contending it could not
meet her burden of proof, and this “has nothing to do with religion or anything
else.” It is true the juror at one point stated she could be fair and impartial “[i]f the
evidence that’s provided to me is clear cut and concise”; however, the juror is a
layperson, not versed in legal terminology. Once informed as to the proper burden
of proof, she expressly agreed she could apply it in reaching a decision.


                                         - 13 -
      responses and overall nature of her—and plus I think alternatively,
      additionally I want to point out I know it’s a blind record but there’s a
      number of other African Americans on the jury, I think that based on
      the totality of the circumstances I think it rises to the legal [sic] of a
      non based reason. I understand your point though, it is well taken.

[R. 2332] Further, in ruling on a motion that was filed after the juror was struck

and before the jury was sworn, the court again returned to the juror’s status as a

Jehovah’s Witness:

      Jehovah[’s] Witnesses are peculiar, and many of them in my
      experience have said they cannot judge, that God judges, and based on
      that I find that to be a genuine non-race-based reason. . . . So, the fact
      that she says, the juror says, that she’s a Jehovah[’s] Witness,
      notwithstanding the fact that she says she can still be fair and
      impartial, he says, “You know what, I don’t feel comfortable with the
      fact that she has that religion.”
              ....
              A Jehovah[’s] Witness, that as a religion, it would almost be
      malpractice for a prosecutor to let someone on the jury like that.

Finally, the following dialogue occurred between the court and defense counsel:

      COURT: . . . I think you concede . . . this is a first impression type
      issue.
      COUNSEL FOR PACCHIANA: Right.
      COURT: You want to extend Batson [v. Kentucky, 476 U.S. 79
      (1986)], which the Supreme Court has not done.
      COUNSEL FOR PACCHIANA: Absolutely.
      COURT: I’m going to exercise my discretion and deny that request.
      However, all of your objections are duly noted and preserved at this
      time.

These statements demonstrate the objection to striking the juror based upon her

religion was sufficiently raised, and the underlying purpose of preservation

achieved. See Harrell, 894 So. 2d at 940. In effect, although the defense initially

                                        - 14 -
objected to the striking of the juror based upon her race, the State’s response—that

she was a Jehovah’s Witness—caused the defense’s challenge to evolve into one

based upon religion.

      The guidelines for exercising peremptory challenges delineated in

Melbourne v. State, 679 So. 2d 759, 764 (Fla. 1996), were also followed. Counsel

for Pacchiana’s codefendant objected to the striking of the juror based upon her

religion, even if he did not use the formal expression, “I object” before noting,

“That’s a religious based strike.” This satisfies step one of the Melbourne

procedure. Then, the State asserted two bases for the strike (the second step of the

Melbourne procedure)—initially, that Jehovah’s Witnesses have “always” said

they cannot sit in judgment and, later, that the State could not meet the juror’s

burden of proof. Finally, the court ruled upon the strike, stating in relevant part,

“She’s a Jehovah[’s] Witness” and later, “as a religion, it would almost be

malpractice for a prosecutor to let someone on the jury like that.” This is the final

component of Melbourne.

      This case presents an important issue in Florida law as to whether religion

can be considered as a basis for a peremptory strike.5 The majority wrongfully




       5. See Flowers v. Mississippi, 139 S. Ct. 2228, 2238 (2019) (“Other than
voting, serving on a jury is the most substantial opportunity that most citizens have
to participate in the democratic process.”).


                                        - 15 -
insulates it from review by using an overly formalistic interpretation of

preservation. I dissent.

Application for Review of the Decision of the District Court of Appeal –
Constitutional Construction/Direct Conflict of Decisions

      Fourth District - Case No. 4D15-3340

      (Broward County)

Ashley Moody, Attorney General, Tallahassee, Florida, and Melanie Dale Surber,
Senior Assistant Attorney General, West Palm Beach, Florida,

      for Petitioner

Fred Haddad of Fred Haddad, P.A., Fort Lauderdale, Florida,

      for Respondent




                                        - 16 -